Hono,rable John R. Shook                   Opinion   No. O-3688
Criminal   District Attorney
Courthouse                                 Re:   Legality  of ordering  and holding
S,an Antonio, Texas                              a bond election in a common
                                                 school district pursuant to pro-
Attention:    Mr.   Jay Sam Levey                visions of Articles   2784 to 2787,
                                                 of the Revised Civil Statutes,
Dear   Sir:                                      where a similar    bond issue has
                                                 been defeated within less than a
                                                 year of the proposed new bond
                                                 election.

              We have your      letter of June 14. 1941, requesting    our opinion
on the following question:       “Is it legal to order and hold a bond election in
a common school district        pursuant to the provisions   of Articles   2784 through
2787 of the Revised Civil      Statutes of Texas, where a similar      bond issue has
been defeated within less      than a year of the proposed new bond election?”

              Article  2784 of Vernon’s    Annotated Civil Statutes authorized     the
levy of a special tax for maintenance       purposes within common and independent
school districts    and provides   that not exceeding Fifty Cents (5OC) on the one
hundred dollars of taxable valuation within any such district shall ever be
levied for bond purposes.      It also fixes a limit of One Dollar upon the one
hundred dollar valuation of taxable property for both purposes,         that is main-
tenance and bond. Article       2785 prescribes   the manner of holding elections
to authorize the levy of a maintenance tax. Article        2786 provides   the method
for voting bonds in common and independent school districts.          Said article
reads as follows:

              “Whenever    the proposition  to issue bonds is to be voted
       on in any common or independent school district hereunder,
       the petition, election order and notice of election must distinctly
       specify the amount of the bonds, the rate of interest,    their maturi-
       ty dates, and the purpose for which the bonds are to be used.      The
       ballots for such election shall~ have written or printed thereon the
       words ‘For the issuance of bonds and the levying of the tax in pay-
       ment thereof,’ and ‘Against the issuance of bonds and the levying
       of the tax in payment thereof.’     Such bonds shall bear not more than
                           -.                                         -.


Honorable      John R. Shook, page          2




       five per cent interest per annum and shall mature in serial
       annual installments   over a period of not exceeding forty years
       from their date; provided,    that when the houses are to be
       built of wood, said bonds shall mature in not more than twenty
       years from their date. Such bonds shall be examined by the
       Attorney General and if approved registered         by the Comptroller.
       All bonds shall be sold to the highest bid&r       for not less than
       their par value and accrued interest, and the proceeds         of such
       sale shall be deposited in the county depository       for the com-
       mon school districts,   and in the district depository     for the in-
       dependent school districts,‘to     the credit of such districts,   and
       shall be disbursed   only for the purpose for which the said bonds
       were issued, on warrants     issued by the district trustees and
       approved by the county superintendent        for common school dis-
       tricts, and by the president    of the board of trustees and counter-
       signed by the secretary    of the said board for independent dis-
       tricts.  (Id.; as amended Acts 1929, 41st Leg., 1st C.S., p. 97,
       ch. 43. § 1.)”

              We do not find in said article any restriction   or limitation as
to the time when bond elections may be held. It is true that in Article      2785
this sentence appears   ‘If said maintenance   tax proposition   is defeated at
an election held for such purpose, no other election shall be held therein
within one year from the date of said election.”     It will be noted that this
restricti,on is imposed upon the holding of maintenance      tax elections.  The
same restriction   does not appear in the statute authorizing    the holding of
elections for the purpose of voting bonds.

             Therefore  you are advised that in our opinion a bond election
may be called and held at any time irrespective   of the success or failure of
an election previously  held, whether within a year or more than a year from
the date of the proposed new bond election,

                Trusting        that this satisfactorily   answers         your inquiry,    we are

                                                            Yours      very     truly
APPROVED        JUL   18, 1941
                                                    ATTORNEYGENERALOF                      TEXAS
/s/   Grover    Sellers

FIRST A,SSISTANT
ATTORNEY    G,ENERAL                               BY        /s/     Clarence      E. Crowe
                                                                                    Assistant
CEC:ej:da

APPROVED        OPINION          COMMITTEE        BY BWB    CHAIRMAN